TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00576-CV


Dennis Jones, Appellant

v.


Marsha Milligan, as Chapter 7 Trustee of Agillion, Inc., Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN301239, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	The parties to this cause have notified this Court that they have entered a settlement
agreement that has been approved by the bankruptcy court.  The parties have moved to dismiss the
appeal.  See Tex. R. App. P. 42.1(a).  We grant the motion and dismiss the appeal.  See id.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed:   January 28, 2005